UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUBIN PERAL TA, JUNIOR RODRIGUEZ,
and SANTO MARTE,

                     Plaintiffs,                                ORDER
            -against -
                                                          19 Civ. 1948 (PGG)
CHRISTIAN SHANKLIN,

                     Defendant.


PAUL G. GARDEPHE, US.D.J.:

                     It is hereby ORDERED that the conference presently scheduled for

December 4, 2019 is adjourned to December 12, 2019 at 10:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.


Dated: New York, New York
       December 2, 2019

                                                 SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
